DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on July 9, 2021 is acknowledged.  The traversal is on the ground(s) that the claims of Groups II, IV, V VI and VII are dependent on either claim 1 or one of its dependent claim in Group I, and would not impose an undue search burden for the examiner and the examiner would only need to search the composition of Group I.  This is not found persuasive because claims 1-10 of Group I do not share the same or common technical features, as also indicated by the A references of the search report of November 9, 2017, and the search for claims from the other groups are not the same as that required for Group I claims.  Claims 11-37, are withdrawn from further . The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1, recites the following, 
“where R1 is selected from a group consisting of H, C-1 to C-4 alkyl, a C-1 to C-4 fluoroalkyl, and a halide; and R2 is selected from the group consisting of H, F, C-1 to C-8 alkyl and a C-1 to C-8 fluoroalkyl and m ranges from 1 to 3 and G is a C-2 to C-10 alkylene moiety.”  It is not clear if “m” is also part of the Markush group, R2 or if “m” is the repeats of R2
Claim 2 recites, “The composition of claim 1 which is capable of forming a cross-linked layer on a coated substrate upon heating at a temperature between about 220°C and about 300°C and is insoluble in both organic solvents and aqueous bases and capable of affecting self-assembly of 2U.S. PATENT APPLICATION NO.: 16/323,102 Attorney Docket No.: P16-011 US-PCT the block domains of a block copolymer cast on top of it and annealed.”  It is not clear if the composition is capable of forming a crosslinked layer or if the composition is forming a crosslinked layer.  Also, it is not clear if the composition is capable of affecting self-assembly of the block domains or if self-assembly of domains of a block copolymer actually occurs.  Correction is required.
Claim 6 recites in the last line, “R2 is H and G is a C-2 to C-5 alkylene moiety.” It is not clear if “G” is part of the R2 group or if “G” is the divalent group recited in structure (I). Correction is required.
Response to Arguments
Applicant’s arguments, see Remarks, filed December 20, 2021, with respect to the 35 U. S. C. 102(a)(2) rejection of Cheng over claims 1-10, have been fully considered and are persuasive.  The 35 U. S. C. 102(a)(2) rejection made in the previous office action has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 26, 2022.